This is a companion case to Montgomery Ward  Co. Inc., et al. v. Skinner, 200 Miss. 44, 25 So. 2d 572. The testimony and facts under-lying liability are the same in both cases; therefore, the Skinner case is controlling in all of the essential elements of this case, which necessarily results in an affirmance as to liability herein.
But appellants in this case say it should be reversed because of improper argument to the jury by counsel for appellee. We have carefully reviewed that argument as disclosed by the special bill of exceptions and we find no reversible error, if error at all, in such argument.
The judgment herein was for $12,500. For the reasons stated in the Skinner case and for the further reason that these two cases, together with another which is now pending in the lower court, are grounded upon one and the same state of facts, we are of the opinion (Judge McGEHEE and the CHIEF JUSTICE not assenting thereto) that a remittitur should be required herein so as to reduce the judgment to $7,500.
If, therefore, such remittitur is entered the case will be affirmed; otherwise, it will be reversed and remanded for assessment of damages only.
Affirmed, with remittitur. *Page 83
L.A. Smith, Sr., Alexander, and Griffith, JJ., respectfully dissent from the conclusions reached in the controlling opinion for the reasons set out in the dissenting opinions in the case of Montgomery Ward  Co., Inc., et al. v. Skinner, 200 Miss. 44, 20 So. 2d 572.